Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election of invention II, claims 6-10, without traverse in the reply filed August 8, 22 is noted.  However, upon further consideration the restriction requirement is being withdrawn and all claims are being examined.
Drawings
The drawings are objected to because the lines, numbers and letters are not uniform, clear, well defined and black as required by 37 CFR 1.84(l).  Specifically the gray boxes that make up figure 1 obstruct the clarity of the figures, specifically the characters A, B, C and D are blurred by gray boxes and the lines indication the structure of the bearing are also blurry.  The remaining figures all appear as gray pixelated drawings which are not black, uniform, clear and well defined.
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
In Figures 3B, 4B and 5B character 40 is said to be a component but only appears as a void or blank space in the drawings.  Where is the component?  It does not appear that the actual component is shown, if the part is not shown it should not appear in the drawings or given a reference character.
Also, the drawings do not show the claimed subject matter, specifically the standalone device with a bearing ring compression component (40).  Figure 7 is said to be showing the device 100, however in this figure no bearing ring compression component is illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4 and 6 are objected to because of the following informalities:  
Claim 1, lines 1-6 are the preamble of the claim, however the structuring of the lines causes some confusion, it is suggested that the colon and the spacing following the colon in lines 2-3 be removed so that lines 1-6 appears as one paragraph/clause.
Claim 1, line 18, “to decrease, such that” should read - -to decrease so that- - as this would better link the decrease in one area causing the increase in the other.
	Claim 2 as a whole is grammatically awkward based on the multiple uses of commas throughout the claim.  It is suggested that the claim be rephrased to read - -The method according to claim 1, wherein the bearing ring fixing component is an abutment component that provides abutment support directed towards the second ring in the radial direction for a circumferential portion of the first ring that is in the compression zone- -.  The remainder of the claim is only defining the general purpose of a holder element and does not add any additional method step or features of the parts used in the method, the recitation is only setting forth what would be understood to happen if one part is held while the other part is compressed with an element (supports) sitting between the parts.
	Claim 4, lines 1-2, “the first packing support and second packing support are both the rolling elements of the bearing,” should read - -the first packing supports and second packing support are each rolling elements of the bearing- -.
	Claim 6, line 4, “second ring after assembly, a bearing ring fixing” should read - -second ring, the device for packing rolling elements in a bearing comprising a bearing ring fixing- - to establish a clear preamble.  However see rejection under 35 USC 112 below, this suggestion is made based on the presence of the fixing component in line 4 which based on the disclosure is part of the device.
	Claim 6, lines 4-5, “is used to fix the ring, preventing” should read - -used to fix the first ring and prevent- -.
	Claim 6, lines 23-24, one of the phrases “a bearing ring compression component” should be deleted.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is required for a window to be “suitable for packing the rolling elements”.  What does this structurally require, what makes the window suitable for this function?  Is this limiting the window to a specific size?  Based on the disclosure this would be a dimensional requirement which should be explicitly recited by the claims.  The claim could state - -a window having an opening that is larger than a diameter of the rolling elements is formed in the warping zone. - -
Claims 6 and 10 also recites a window “suitable for packing” and is indefinite for the same reasons as stated above.
Regarding claim 3, the phrase “close to a trough value zone” is unclear.  First, the term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How far can the second packing support be away from the trough value zone and still be considered close?  Second, the claim recites a “trough value zone” but does not define what this is.  What is a “trough value zone”?  Where is it in the device?
Regarding claim 6, the scope of the claim is unclear.  Either two assumptions for the claim are possible, first if the preamble is meant to be as suggested in the objection above then the preamble sets forth the invention as a device for packing the rolling elements, however beginning in line 6 of the claim the claim begins referencing features such as “two first packing supports” which aren’t part of the device but rather two rollers that are first inserted only when a bearing is being made.  In other words the standalone device does not include the supports, the supports are only present when a bearing is actually being assembled.  Is Applicant seeking to claim an intermediate product?  That being the combination of the device with elements of the bearing?  The issue of what is actually being claimed is made further unclear when later in the claim the claim states “a bearing loading platform for carrying, during assembly, the first ring and the second ring” which then appears to be defining the bearing elements as intended use/not positively limiting of the device.  But if that is the case where would the bearing supports be in the device if they are in fact meant to be part of the device?  Similarly, if the claim is meant to be limited to the device would there be a second ring having the compression zone referenced in the last clause?  There appears to be a lack of correspondence between the claim and the specification as to what is part of the device, what is part of the bearing and what is only required during the assembly method, the device does not include the supports based on the disclosure, the supports are supplied at the same time as the bearing rings during manufacturing and the supports are later left in the bearing to form rolling elements, see MPEP 2173.03.  However, the second assumption is that the preamble ends in the current format of the claim at the “device comprising”, but this also causes other issues.  The preamble in this assumption would not be actually reflecting the bearing made, the bearing made would no longer have first packing supports.  In the final product the packing supports are rollers of the bearing and the final product does not have the compression zones etc. that are only features of the intermediate product of the device and bearing parts held in the device.  Also, features of the device are recited in the preamble (“a bearing fixing component”) which would be further unclear since if this is meant to be the preamble as in the current format then this also would appear to be part of the bearing not the device.  It is suggested that the claim be amended to explicitly recite the structure of the device and the preamble only state “A device for packing rolling elements in a bearing, the device comprising”, any structure of the bearing necessary to explain the device should be recited similar to intended use recitations defining what the feature of the device is for, similar to what is recited relative to the rolling element carrying ring where it states “and designed to lift” as this is not positively reciting the rolling elements but rather what the carrying ring is meant to do.
Regarding claim 7, the issues in claim 6 are further complicated by the recitation “the bearing ring fixing component” since based on the current format this is part of the bearing in the preamble of claim 6, not the device.  The claim also defines the compression zone which would be part of the bearing/intermediate configuration, not the device.  If this is part of the bearing how is this claim further limiting the device?  Following the suggestion above would help resolve this issue.
Regarding claim 8, like claim 7 above, the claim references features in the preamble which would be presumably part of the bearing based on the current format of the claim or an intermediate configuration of the bearing installed in the device, not the standalone device.  For example the warping zone is only formed when the bearing is being assembled.  Claim 8, upon fixing claim 6, should also be amended to define the features of the device, either not linked to the bearing at all or with the bearing or features thereof clearly laid out as intended use or functional recitations.
Claim 9 recites the limitation "the blocking part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 should be amended to depend from claim 8, and upon fixing the issues above corrected to make it clear what is structure of the device and what is intended use/function of the device.
Regarding claim 10, it is unclear how the bearing comprises a device for packing rolling elements.  There are three distinct elements in the disclosure, a method for assembling a bearing using a particular device, the particular device and a bearing.  The bearing recited in the preamble of claim 10 is the final product, this would be a standalone product that does not include a device that is used to pack the bearing.  Again there appears to be a lack of correspondence between the claim and the specification as to what is part of the bearing and is only required during the assembly method or required of the device that assemblies the bearing.  See MPEP 2173.03.  Is Applicant seeking coverage for a standalone bearing as suggested by the preamble or an intermediate configuration where the bearing parts are assembled with the device while executing the assembly process?  For the purpose of examination the claim is being examined based on the preamble and thus limited only to the final structure of a bearing which would only require a first ring, a second ring, each with raceways, and rolling elements between the raceways, features of the device, the supports and the different zones are not part of the final product and are only features that are present during assembly and are thus not limiting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barish, USP 2,885,767.
Regarding claim 10, Barish discloses a rolling bearing comprising a first ring and a second ring (rings A and B), each ring having a raceway (surface that contacts ball, indicate by dashed lines in the rings) and rolling elements (1-13).  It is further noted that if Applicant takes the position that the final product of the rolling bearing still has compression and warped zones the rings in Barish are compressed and warped during the insertion of the balls as indicated in figures 1-5 showing the deformation of the rings during assembly.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach nor render obvious the claimed combination of a method of packing rolling elements using a fixing component for a first bearing ring, inserting two first packing supports between raceways of the bearing rings at a predetermined circumferential angle to define a compression zone within the range of the circumferential angle and a warping zone outside of the range of the circumferential angle and using a bearing ring compression component to apply a compressive load to a circumferential portion of the second ring that lies in the compression zone, the load being directed towards the first ring in a radial direction to force a gap between the raceways in the compression zone to decrease so that a window with a size larger than a rolling element diameter is formed in the warping zone for the insertion of the rolling elements.  Regarding claim 6, the prior art does not discloses a device with the features of figure 7, this indication of allowable subject matter is made on the assumption that the claim is meant to only positively recited structure of the device, not the bearing.
The closest prior art of record is CN 113007228 which shows a similar support (15) and compression element (16), however based on the translation this is a plastic deformation process where the outer ring is purposely deformed then assembled with the inner ring and rollers, this is not the same as the method that includes using the supports between both raceways and then compressing one race element toward the other.  The claimed method requires all parts to be present when the deformation of one of the rings is taking place, this is not the case in CN 113007228.  USP 2,885,767 shows the parts together as they are deformed but in this case both rings are deformed and there is no supporting elements used as recited in the method claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656